NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s remarks on pages 7 – 10 have been fully considered, are persuasive, and place the claims, when taken as a whole, in condition for allowance. 
The status of the claims is as follows: 
Support for new claims 27 – 29 are found on page 9 lines 1 – 19 and figs. 4 and 5.  
Claims 1 – 6 are rejoined. 
Claims 22 – 24 are cancelled.
Claims 1 – 21 and 25 – 29 are in condition for allowance. 

Reasons for Allowance
Applicant’s amendments to the independent claims places them in condition for allowance. When the claims are taken as whole, the prior art does not teach or render obvious,  specifically the addition of the limitations below: 
“a positioning element disposed on the housing wall within the patient receiving zone; a fastener” 
“the positioning element is configured to: establish an end position within the patient receiving zone of the strut-like support and position the arcuate frame and the sensor mounted thereon within the patient receiving zone” 3Application No. 16/142,695Docket No.: 009528.00202\US Amendment dated May 17, 2022 Reply to Office Action of February 17, 2022 
“the fastener is configured to selectively fasten the arcuate frame within the patient receiving zone at the end position; and the arcuate frame and the sensor mounted thereon are configured to remain within the patient receiving zone, and the positioning structure and the strut-like support are configured to be removable from the patient receiving zone, when the arcuate frame is fastened at the end position.”

Regarding the limitations, the closest prior art is still that of previously cited references of Mire et al. and Sebring et al.
Regarding claims 1 and 7, Mire teaches a medical imaging apparatus with a medical image data acquisition scanner, housing wall, a patient receiving zone and a sensor arrangement with a sensor supported on a structure to detect the motion of a patient. 
However, Mire is silent on an arcuate frame connected to the second end of the strut-like support, wherein the sensor is removably mountable to the arcuate frame nor a fastener configured to selectively fasten the arcuate frame and keep the frame fastened at an end position in the patient receiving zone. 

Regarding claims 1 and 7, Sebring teaches a medical imaging apparatus with a medical image data acquisition scanner, housing wall, a patient receiving zone, a sensor arrangement with a sensor supported on a structure to detect the motion of a patient and removabley mountable to an arcuate frame, and a fastener (See fig. 3 – Element 430). 
However, Sebring is silent on a fastener configured to selectively fasten the arcuate frame and keep the frame fastened at an end position in the patient receiving zone.

Rejoinder
Claims 7 – 21 and 25 – 29 are allowable. Claims 1 – 6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement inventions between Inventions I and II as set forth in the Office action mailed on 12/28/2020, is hereby withdrawn and claims 1 – 6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Furthermore, any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793